DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to the Non-Final Rejection filed 04/01/2021. 
The status of the Claims is as follows:
Claims 2, 3, 11, and 16 have been cancelled;
Claims 1, 4, 10, 12 and 15 have been amended;
Claims 1, 4-10, 12-15, 17 and 18 are pending and have been examined. 

Allowable Subject Matter
Claims 1, 4-10, 12-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed movable member adjacent the channel, the movable member configured to be displaced by a knife translating in the channel to widen at least a portion of the channel as recited in Claims 1, 10, 15.

Kostrzewski discloses the invention as described above. Kostrzewski further discloses both the first cartridge portion (206) and the second cartridge portion (208) comprises a movable member (108d, 108e) adjacent the channel (252), the movable member (108d, 108e or 246) configured to be displaced by a knife (308) translating in the channel (252)

However, the moveable members (108d, 108e or 246) of Kostrzewski do not widen at least a portion of the channel (252). The Prior Art, Kostrzewski for example, discloses cartridge portions



Application/Control Number: 16/285,597 Art Unit: 3731

(206, 208) that are enclosed by a casing (254) that encloses the cartridge portions (206, 208) from the channel (252), and therefore the channel width is fixed.

Therefore the Prior Art does not teach a moveable member adjacent to the channel in which a knife translates and is displaced by the knife translating in the channel to widen at least a portion of the channel in conjunction with the limitations recited in Claims 1, 10 and 15.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731